Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lastiwka (20170058655) in view of Haley et al. (20180045027 – Haley).
Regarding independent claims 1 and 16, Lastiwka discloses a system for controlling flow of fluids from a hydrocarbon-containing subterranean reservoir (30) into production tubing (22"), the system comprising: a pipe segment adapted to form a section of the production tubing (see paragraph [0091]), the pipe segment having a first end and a second end and at least one port (212, 202) extending through the wall thereof for conducting reservoir fluids into the pipe segment (see figure 18); at least one 
Lastiwka is silent on a comer defining the first end of the diverging region, however, it is known in the art to try different nozzle designs so as to achieve optimal results, as explained by Haley (see paragraph [0133]). Thus, it would have been obvious to one skilled in the art to have considered various nozzle designs so as to provide the most effective system possible. Haley shows in figures 12B-G that it is known in the art to have nozzles with comer defining the first end of the diverging region. Haley also shows that it is known in the art to have nozzles without comers, as shown in figure 12A. Most importantly, Haley explains in paragraph [0133] that it would be known in the art to consider replacing one of these nozzles for another one of these nozzles. Therefore, it would have been obvious to one skilled in the art to have considered substituting the nozzle from the system of Lastiwka with one of the nozzles 
Regarding claims 2-29, the subject matter of claims 2 and 17 is taught by Lastiwka in paragraph [0009]. Figures 12B-G of Haley illustrate a comer that is mathematically no differentiable, as defined by claims 3 and 18. As clearly seen in the figures, each one of Lastiwka and Haley teach a throat region in the nozzle, as defined by present claims 4-6 and 19-21. Likewise, the illustrations of the nozzle from Lastiwka and Haley, also show the subject matter of claims 7, 8, 10, 22, 23 and 25. Figures 12A, B, D and E of Haley illustrate a greater or equal nozzle outlet compared to the nozzle inlet, as defined by present claims 9 and 24. Figure 12G of Haley shows the diverging region defined by present claims 11 and 26. Paragraphs [0050] and [0058] disclose a smooth surface a stated in present claims 12 and 27. With respect to claims 13 and 28, figures 7 and 8 of Lastiwka show a fluid flow diverter (passage 108; see paragraph [0104]) provided between a nozzle (111) outlet and a port (see figure 7). Regarding claims 14 and 29, the use of a screen is also taught by Lastiwka (see paragraph [0096]). Thus, it would have been obvious to a person skilled in the art to arrive at the matter defined in claims 2-14 and 17-29 by combining the teachings of documents Lastiwka and Haley for achieving optimal results of oil production.
Regarding claims 15 and 30, as explained in detail above, Lastiwka as modified by Haley, discloses a system for controlling flow of fluids from a hydrocarbon-containing subterranean reservoir into production tubing, wherein the system comprises a screen for filtering the fluids. However, Lastiwka fails to specifically teach the manner by which said screen is incorporated into the system. Although Lastiwka does not disclose a retaining device for the screen, such a feature is nothing more than a mere design choice that would have been an obvious to one skilled in the art. Thus, it would have been obvious to a person skilled in the art to arrive at the matter defined in claims 15 and 30 by combining the teachings of documents Lastiwka and Haley with common general knowledge for achieving optimal results of oil production.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676